Citation Nr: 0601887	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  97-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Evaluation of low back pain with degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  By a rating action in May 1995, the 
RO granted service connection for low back pain secondary to 
motor vehicle accident, and assigned a 10 percent disability 
rating.  Subsequently, in a September 1995 rating action, the 
RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The veteran perfected 
a timely appeal of the above decisions.  

In September 1999, the Board remanded the case to the RO for 
further evidentiary development.  The veteran appeared and 
offered testimony at a hearing before a Decision Review 
Officer at the RO in June 2001.  A transcript of that hearing 
is of record.  Thereafter, in an October 2001 rating action, 
the RO increased the evaluation for the veteran's low back 
pain from 10 percent to 20 percent, effective September 13, 
1994.  In September 2002, the claims folder was transferred 
to the VA Regional Office in Jackson, Mississippi.  

In September 2003, the Board again remanded the case to the 
RO for still further evidentiary development.  After the RO 
obtained the additional evidence requested by the Board, the 
RO issued another SSOC in June 2005 and returned the case to 
the Board.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claim for a 
higher evaluation for a low back disorder with degenerative 
disc disease remains in appellate status.

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her low back disorder, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during her period of active service or 
within one year of her discharge from service.  

2.  The veteran does not have a psychiatric disorder that is 
related to service or a service-connected disability.  

3.  The veteran's service-connected low back disorder is 
productive of not more than moderate impairment with 
appreciable limitation of motion, no muscle spasm or 
neurological component objectively shown or evidence of 
additional limitation from incoordination, excess 
fatigability, pain, weakness or repetitive use.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for low back pain with degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (as effective prior to September 26, 2003); Diagnostic 
Code 5293 (effective prior to and from September 23, 2002); 
Diagnostic Codes 5235, 5237, 5242, 5243 (effective from 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claims and of her and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in her 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in November 
1994, June 1997, September 2000, August 2001, and March 2004.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran entered active duty in January 1988.  The service 
medical records indicate that the veteran was seen in August 
1991 for evaluation of insomnia.  At that time, she indicated 
that she was living with her mother, and had recently broken 
up with her fiance 4 months ago.  The assessment was mild 
apprehension.  Among his service medical records is a Medical 
Board report, dated in June 1993, indicating that the veteran 
was involved in a motor vehicle accident in November 1992.  
At that time, she was evaluated for low back pain, and had 
been followed since that time for pain in her back.  It was 
noted that she continued to have intermittent back pain 
without radiation; she had no numbness or weakness, no 
changes in bowel or bladder, and no changes with cough or 
sneeze.  The impression was low back pain.  It was determined 
that the veteran was not fit for full duty, and she should be 
placed on a limited duty for a period of six months.  
Thereafter, the veteran received physical therapy.  The 
service medical records are completely silent with respect to 
any complaints, findings or diagnoses of a psychiatric 
disorder.  

The veteran's claim for service connection for a back 
disorder was received in September 1994.  In conjunction with 
her claim, the veteran was afforded a VA compensation 
examination in November 1994, at which time she complained of 
intermittent aching low back pain for about 2 years.  On 
examination, it was noted that she had a normal gait.  Range 
of motion in the lumbar spine revealed a forward flexion of 
86 degrees; a backward extension of 28 degrees; a lateral 
flexion of 36 degrees; and rotation of 27 degrees.  Movements 
were made with pain.  The pertinent diagnosis was chronic low 
back pain.  

The veteran's claim for service connection for a psychiatric 
disorder (VA Form 21-4138) was received in February 1995.  
Submitted in support of the veteran's claim was a hospital 
report from Pendleton Memorial Methodist Hospital, which 
shows that the veteran was admitted to the hospital in 
January 1995, following an apparent overdose on Flexeril 
after consuming alcoholic beverages.  She was admitted to the 
intensive care unit on a cardiac monitor with suicide 
precautions.  A consultation report, completed by a social 
worker, reported an impression of status post suicidal 
attempt; R/O major depression; R/O adjustment disorder; and 
R/O character disorder.  

By a rating action of May 1995, the RO granted service 
connection for low back impairment secondary to a motor 
vehicle accident; a 10 percent disability rating was assigned 
September 13, 1994.  

VA medical records, dated from February 1995 through October 
1995, show that the veteran received clinical attention for 
several disabilities, including chronic low back pain and 
symptoms of a psychiatric disorder.  The veteran was seen at 
a mental health clinic in February 1995 requesting help 
following her overdose on muscle relaxants.  It was noted 
that she had had several situational factors causing 
considerable distress.  She had a decrease in appetite and 
had lost weight.  The impression was situational anxiety.  
The veteran was seen in September 1995 with complaints of 
intermittent low back pain for the past 6 months.  She also 
complained of right lower extremity radiculopathy and 
paresthesia.  The impression was back and neck pain.  During 
a clinical visit in October 1995, the veteran discussed 
reexperiencing symptoms associated with PTSD, including 
nightmares.  

On the occasion of a VA examination in June 1997, the veteran 
complained of suffering from bouts of depression, 
nervousness, anxiety, and crying.  She reported feeling 
pretty much depressed for approximately five years now.  The 
veteran stated that her problems started when she was in the 
military, and she realized that she was not competing well 
with the PFTs and she was a slow runner and so forth; she 
went to sick call and received Benadryl for sleep.  It was 
noted that the veteran had an accidental overdose in January 
1995.  The veteran explained that she was prescribed muscle 
relaxants for a back injury, and she took more than she 
should in order to sleep; she stated that she had no 
intention of killing herself.  Following a mental status 
examination, the veteran was diagnosed with depressive 
disorder, not otherwise specified.  

Received in October 1999 were VA progress notes, dated from 
October 1997 to November 1998, reflecting treatment for 
several disabilities, including pituitary failure with 
hypothyroidism, and complaints of chronic back pain.  Of 
record is a neurosurgeon's report from Dr. David M. Jarrott, 
dated in August 1999, indicating that the veteran was 
evaluated for complaints of low back pain, bilateral leg pain 
and numbness, hot and cold sensation, and bilateral leg 
weakness.  The veteran reported experiencing chronic back 
pain with stiffness and episodes of spasm.  The lumbar spine 
demonstrated a forward flexion of 30 degrees.  The lumbar 
paraspinous muscles were moderately tender with moderate to 
severe spasms upon palpation.  The lumbar interspinous 
ligament was moderately tender.  The straight leg raising 
test produced mild pain.  There was no diminished sensation.  
There was no strength deficit.  The ankle reflexes were 
equally absent.  She presented a left pelvic tilt.  The 
pertinent diagnosis was lumbar insufficiency with severe 
recurring attacks and intermittent relief.  

The veteran was afforded a VA examination in September 2000, 
at which time she reported problems with mood swings, low 
energy, sleep disturbance and headaches; she stated that her 
symptoms began in service and they have continued to bother 
her.  She denied any premorbid history of depression prior to 
the military.  The veteran also denied any current or past 
history of drug or alcohol abuse.  She had a medical history 
of pan hypopituitarism and was on medications for that 
disorder.  The veteran also reported a history of back 
problems; she noted that her back problem has worsened, and 
she was currently experiencing muscle spasms and sciatica.  
Following a mental status examination, the veteran was 
diagnosed with dysthymic disorder.  

A spine examination was also conducted in September 2000, at 
which time the veteran complained of pain in her lower back 
and both legs.  The veteran indicated that she took warm 
showers which relieved some of her discomfort.  The examiner 
stated that the active range of motion in the lumbar spine 
was very resisted by the veteran.  It was noted that flexion 
was approximately 20 degrees; extension was 0 degrees; and 
lateral bending was 20 degrees.  She was tender to palpation 
over the sacroiliac joint, as well as the left neck.  There 
were no gross neurological deficits.  Straight leg raising 
test was 80 degrees, bilaterally.  The examiner noted that, 
when the veteran was distracted, the examination produced 
rather normal range of motion, which included the flexion of 
the lumbar spine to at least 90 degrees.  The active range of 
motion were severely resisted by the veteran, complaining 
that the pain started by flexing her lumbar spine 
approximately 25 degrees.  There was no demonstrated weakness 
of the lumbar spine, but fatigability was present.  There was 
no particular incoordination evident.  The pertinent 
diagnosis was chronic low back pain, by history, secondary to 
the car accident.  The examiner noted that there were very 
few objective findings that substantiated the veteran's 
complaints.  Nevertheless, she appeared severely 
incapacitated with her subjective perception of her pain.  

At her personal hearing in June 2001, the veteran indicated 
that she did not receive treatment for a psychiatric disorder 
in service; she noted that she first sought treatment in 
January 1995, following an overdose of Flexeril.  The veteran 
reported that she was going through some emotional problems 
in her marriage and felt overwhelmed; she took the pills in 
order to get some sleep.  She indicated that she was not 
trying to hurt herself.  The veteran maintained that she also 
experienced some depression in service, but she did not seek 
any treatment.  The veteran indicated that the back pain was 
located in the lower part of her spine, and radiated down 
into her legs all the way to her feet.  She noted that she 
also experienced numbness in her legs.  The veteran described 
the pain in her back as a dull, aching and continuous pain.  
The veteran reported that she experienced spasms in her back.  
The veteran testified that she was unable to participate in 
certain physical activities.  

Received in June 2001 were VA progress notes, dated from 
November 1997 through May 2001, which show that the veteran 
received clinical evaluation and treatment for chronic back 
pain and depression.  During a clinical visit in October 
2000, the veteran complained of back pain for the past six 
years, which radiated down the backs of both legs and caused 
numbness and tingling in her feet at times.  It was noted 
that the veteran had the pain daily progressing throughout 
the day, and awakening the veteran every night at 4 AM.  
Similar complaints were noted in May 2001.  In May 2001, 
examination of the back revealed paravertebral low lumbar and 
sacral tenderness, pain on raising legs at 30 degrees; no 
motor or sensory deficits were noted.  The assessment was low 
back pain, acute exacerbation.  

The veteran was afforded a VA examination in August 2001, at 
which time she reported having back pain that radiated down 
both legs to her feet.  She also complained of numbness and 
tingling in her bilateral toes.  It was noted that she had 
had no physical therapy, no injections and no surgery.  It 
was further noted that the veteran was a secretary by trade; 
she was unable to do any heavy lifting or extended bending.  
The veteran indicated that she needed help with the laundry 
and doing housework.  She also reported that she experienced 
pain with driving or with any extended sitting past 30 
minutes.  On examination, it was noted that the veteran had a 
normal gait pattern.  She was able to flex her back to 35 
degrees and extend to 12 degrees.  Straight leg raising 
caused back pain but no leg pain, 10 degrees on the left and 
15 degrees on the right.  She was diffusely tender midline in 
the lumbar spine from the upper lumbar spine down to the 
sacroiliac.  She was diffusely tender in bilateral 
lumbosacral paraspinal areas, bilateral sacroiliac areas, and 
bilateral sciatic notch areas.  The pelvis was level.  There 
was no significant leg length discrepancy; motor strength was 
normal in both lower extremities.  She was able to walk on 
both her toes and heels.  Sensation was intact to light 
touch.  Deep tendon reflexes were 2+ and equal both knees and 
both ankles.  The pertinent diagnosis was chronic low back 
pain with degenerative disk disease at the L5-S1 level.  

Received in August 2002 were VA progress notes, dated from 
March 2002 to July 2002, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including chronic low back pain, 
panhypopituitarism, and depression.  The records indicate 
that the veteran was seen in urgent care in March 2002, at 
which time she complained of exacerbation of low back pain 
that radiated down the left leg since 11:00 PM the previous 
night.  The veteran indicated that the pain was mainly in his 
lower back; she described the pain as constant and 
unremitting, which radiated down the lower extremities.  It 
was noted that the veteran requested a shot for exacerbation 
of her chronic low back pain.  She noted that the back pain 
radiated down the left leg; she had chronic numbness on the 
top of the foot.  No new symptoms were noted, except for 
pain; she had no weakness, no bowel or bladder problems.  The 
assessment was chronic low back pain.  

In a medical statement from a VA staff physician at the New 
Orleans VA medical center, dated in August 2002, it was noted 
that the veteran was being followed at the clinic for chronic 
low back pain with radiculopathy, panhypopituitarism, and 
depression.  It was also noted that the most recent MRI, 
performed in June 2001, revealed L5-S1 degenerative disc 
disease with desiccation and suggestion of mild posterior 
bulging disc.  The physician reported that the veteran's 
symptoms were getting worse with any activity; and, she 
presently worked with limitations in her ability to stand or 
sit for any prolonged periods of time.  She was also 
prevented from pushing, pulling, and bending.  

Received in November 2003 were VA outpatient treatment 
reports, dated from January 2003 to June 2003, reflecting 
ongoing clinical evaluation and treatment primarily for 
complaints of back pain.  The veteran was seen in January 
2003 with complaints of low back pain since 1994 with recent 
flare-up for 2 days.  It was noted that the veteran had a 
magnetic resonance imaging (MRI) in June 2001, which revealed 
L5-S1 degenerative disc disease with desiccation and 
suggestion of mild posterior bulging disc.  It was noted that 
the veteran usually used Flexeril, Tylenol 3, and heating 
pads which gave her temporary relief.  The veteran indicated 
that she developed sharp stabbing pain 2 days ago, with pain 
in the right hip and lower back whenever she tried weight 
bearing.  There was no numbness, weakness, or incontinence; 
usual measures had no affect in relieving the pain.  The 
assessment was acute exacerbation of chronic low back pain.  

By a rating action in November 2003, the RO granted service 
connection for panhypopituitarism, status post removal of a 
pituitary tumor.  

The veteran was afforded a VA mental examination in March 
2004, at which time she indicated that she "gets 
depressed," and her energy level was not up to par.  She 
complained of tiredness and difficulty "focusing."  The 
veteran also reported feeling lonely.  She noted that the low 
back pain interfered with her sleep.  On mental status 
examination, there was no impairment of thought processes or 
communication.  There were no delusions or hallucinations or 
evidence of psychosis.  No inappropriate behavior was 
exhibited.  She was neither suicidal nor homicidal.  Personal 
hygiene was excellent; she performed all activities of daily 
living.  The veteran was oriented in all spheres.  Her memory 
was not impaired.  She was not obsessive.  The rate and flow 
of speech was satisfactory.  There were no panic attacks.  
The veteran had a long history of being immature and 
impulsive.  The veteran stated that she was immature because 
her mother was glad to take control, and do things for her.  
The pertinent diagnosis was depressive disorder, 
intermittent, situational.  The examiner stated that the 
veteran was catered to all of her life; as a result, she 
developed into a passive aggressive person.  He noted that 
the passive aggressive behaviors were detrimental to her.  
She had made too many bad choices and unfortunate decisions.  
The examiner noted that the veteran had an occasional 
depressive symptom, which was stress-related and situational.  
The examiner explained that the veteran had no ongoing 
psychiatric disorder, which was shown to be persisting.  He 
opined that the occasional depressive symptom was not related 
to the veteran's military service, nor was it related to her 
service-connected panhypopituitarism.  

A spine examination was also conducted in March 2004.  At 
that time, the veteran indicated that she had constant back 
pain; she noted that the pain was in the buttocks and the 
posterior thigh, posterior aspect of the leg, and around the 
top of all his toes.  She stated that coughing and sneezing 
made the pain worse.  She also had pain with prolonged 
sitting, prolonged standing, and all positions.  The examiner 
noted that a physical examination revealed contradictory 
findings.  She was noted to have a normal posture and a 
normal gait; however, when the doctor asked her to stand on 
both toes, she indicated that she was unable to bear any 
weight on the right lower extremity.  The examiner noted that 
if the veteran was unable to bear weight on the right lower 
extremity, she would not be able to walk in a normal fashion, 
which she did.  When the examiner asked the veteran to sit 
with her knees bend and her legs dangling on the examining 
table, and raise both feet in the dorsiflex position, she 
complained of discomfort in the lumbar spine.  The examiner 
explained that this was anatomically impossible, since the 
sciatic nerve was in a most relaxed position when sitting 
with the knees and hips bent.  The examiner noted that the 
veteran did not willingly flex, going only to 45 degrees; 
however, she was easily able to get from a sitting to a 
standing position and able to move around a different 
position.  On the examining table, when the examiner had her 
lay in a supine position and then rise, the veteran was able 
to sit up easily and while sitting up in a supine position 
with knees out straight was the equivalent of leaning over 
while standing up.  Rotation was a normal 45 degrees.  Side 
bending was also a normal 45 degrees.  Another contradictory 
finding was when the examiner attempted to do a straight leg 
raising test; the veteran complained of marked discomfort in 
the back and in the back of the thigh and the back of the 
leg.  However, when the examiner turned her on her side with 
her hips and knees straight so as to face the wall and had 
her bend her knees, she complained of marked discomfort in 
the lumbar spine.  This was also a symptom that had no 
anatomical basis.  The examiner stated that he found the 
veteran's spinal examination a bit contradictions and 
elaborations.  The examiner saw no objective evidence from 
any significant spinal pathology; he noted that there was 
some degeneration, but he felt that those changes were 
physiologic changes.  

Received in June 2005 were VA progress notes, dated from 
September 2003 through November 2004, reflecting ongoing 
clinical evaluation and treatment for chronic low back pain.  
An MRI of the lumbar spine, performed in October 2003, 
revealed minimal degenerative changes at L5-S1.  When seen in 
November 2004, the veteran indicated that she had constant 
aching pain in the lower back with occasional stabbing pain.  
She stated that the pain radiated down to both legs, with 
numbness in the toes.  On examination, the veteran had 
flexion to 90 degrees, extension to 20 degrees, and side 
bending to 10 degrees.  Straight leg raising was negative.  
She had sacroiliac joint tenderness, and lumbar paraspinal 
tenderness.  No sensory deficits were noted.  The assessment 
was myofascial pain and sacroiliac joint pain.  


III.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2005).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a claim for service 
connection for an acquired psychiatric disorder.  

The evidence shows that the veteran has been receiving 
psychiatric treatment since 1997.  The veteran has been 
diagnosed, alternately, with dysthymic disorder, passive-
aggressive personality disorder, and depressive disorder.  
The evidence clearly supports the fact that the veteran 
suffers from a current psychiatric disability.  However, 
there is no evidence of record linking any of the veteran's 
current diagnoses with service.  Although service medical 
records indicate that the veteran was seen for complaints of 
insomnia and diagnosed with apprehension, she was not 
diagnosed with a psychiatric disorder; it is not shown that 
such problems for which she was evaluated during service 
represented the onset of her current psychiatric 
difficulties.  Similarly, the veteran was seen at a VA 
medical center in February 1995, following an overdose of 
Flexeril; at that time, she was diagnosed with situational 
anxiety.  

As noted above, the first clinical diagnosis of a psychiatric 
disorder was after the veteran's separation from the 
military.  At that time, the veteran was diagnosed with 
depressive disorder.  The evidence of record shows that, 
subsequently, the veteran continued to receive treatment for 
psychiatric problems.  The pertinent diagnoses included 
dysthymic disorder and passive-aggressive personality 
disorder.  The most recent VA examination in March 2004 
reflects a diagnosis of depressive disorder, intermittent; 
and, the examiner opined that there was the occasional 
depressive symptom, which was not related to the veteran's 
military service, and not related to her service-connected 
panhypopituitarism.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board notes that 
while the evidence of record shows that the veteran has a 
current psychiatric disability, to include depressive 
disorder, there is no competent medical evidence of record 
that establishes a nexus, or link, between any currently 
diagnosed psychiatric disability and the veteran's military 
service or any service-connected disorder.  The veteran has 
not provided any credible statements that would etiologically 
link her psychiatric disability with active duty service.  
Her report, in 1997, that she had a 5-year history of 
depression is unsupported and believable.  When seen in 
January 1995, it was noted that there was no prior 
psychiatric history, suicide attempts or psychiatric 
treatment.  These statements are far more probative than her 
more recent statements.  Therefore, in light of the above, 
the Board concludes that the veteran's psychiatric 
disability, to include depressive disorder, was not incurred 
in or aggravated by service.  Accordingly, service connection 
for a psychiatric disability is denied.  

In reaching the above conclusions, the Board has taken into 
account both the veteran's personal hearing testimony and 
written statements to the RO.  While the veteran is competent 
to note symptomatology, she is not competent to state that 
her current psychiatric disability is etiologically related 
to her active service.  Laypersons are not competent to 
render testimony concerning medical causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, the veteran's statements have limited evidentiary 
value.  

Although the veteran believes she has an acquired psychiatric 
disability due to or her service-connected 
panhypopituitarism, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection for a psychiatric disorder secondary to the 
service-connected disability is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  


IV.  Pertinent Laws and Regulations-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's low back disorder has not changed and a uniform 
evaluation is warranted.  

The veteran's statements describing the symptoms of her 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2005).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Ranges of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).  


V.  Analysis.

In this case, it is clear that the veteran suffers from an 
ongoing low back disorder that involves pain and discomfort, 
as well as some limited motion.  We have carefully reviewed 
the extensive evidence.  The Board finds, first, that the 
veteran's disability does not warrant a higher rating under 
either the old or the new criteria of the pertinent 
Diagnostic Codes.  Significantly, on the occasion of the 
September 2000 VA examination, the examiner stated that there 
were no gross neurological defects.  While the veteran 
complained of pain radiating down both legs, the examiner 
stated that there were very few objective findings that 
substantiating the veteran's complaints.  It is noteworthy 
that the results of an MRI, dated in June 2001, revealed 
findings suggestive of mild posterior disc bulge.  On 
examination in August 2001, the veteran complained of 
radiating pain down both legs to her feet; however, motor 
strength was reported to be normal in both lower extremities.  
Sensation was intact to light touch.  Deep tendon reflexes 
were 2+ and equal in both lower extremities.  Results of 
another MRI of the lumbar spine in October 2001 revealed only 
minimal degenerative changes at L5-S1.  Additionally, a 
November 2004 treatment report indicated that, while there 
was sacroiliac and paraspinal tenderness, straight leg 
raising was negative; and, no sensory deficits were noted.  
In light of the foregoing, the Board finds that the medical 
evidence of record do not show that the veteran's symptoms 
are severe, involving sciatic neuropathy with characteristic 
pain and muscle spasm, characterized by recurring attacks 
with intermittent relief, to warrant a 40 percent evaluation 
under former Diagnostic Code 5293 or incapacitating episodes 
as defined by the regulations to warrant a 40 percent rating 
under the revised Diagnostic Code 5243.  As discussed in 
detail below, there is also no reliable evidence to suggest a 
rating in excess of 20 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.  

Loss of range of motion and lumbosacral strain was previously 
rated under former Diagnostic Codes 5292 and 5295.  As noted 
above, under the old Diagnostic Code 5292, limitation of 
motion of the lumbar spine was assigned a 20 percent rating 
for moderate limitation of motion and a 30 percent rating was 
for severe limitation of motion and under the old Diagnostic 
Code 5295, a 20 percent rating was assigned if there was 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position and a 40 percent rating was assigned with 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the revised regulations, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

On examination in September 2000, the examiner noted that the 
veteran's active range of motion was very resisted by the 
veteran, noting a flexion of 20 degrees; however, when she 
was distracted, the examination produced a normal range of 
motion that included a flexion of 90 degrees.  There was no 
evidence of muscle spasm.  The August 2001 VA examination 
report shows a flexion of 35 degrees; and extension was to 12 
degrees.  The March 2004 VA examination report shows forward 
flexion to 45 degrees, side bending to 45 degrees, and 
rotation to 45 degrees.  More recently, during a clinical 
visit in November 2004, the veteran was able to flex to 90 
degrees; extension was to 20 degrees, and side bending to 10 
degrees.  Thus, there is no reliable evidence to demonstrate 
that the veteran's lumbar spine disability warrants a rating 
in excess of 20 percent under the revised diagnostic codes 
for rating spinal disabilities.  As for application of the 
former Diagnostic Codes 5292 and 5295, the September 2000, 
August 2001 and March 2004 VA examination reports do not show 
any evidence of severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion in order 
to warrant a rating in excess of 20 percent under former 
Diagnostic Code 5295.  Moreover, the above cited VA 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent.  

In terms of any neurological manifestations, the most 
appropriate neurologic code is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the September 2000 and 
August 2001 VA examinations reflect consideration of pain.  
It is also noteworthy that on the occasion of the VA 
examinations, in September 2000 and March 2004, respectively, 
the VA examiners noted that the objective findings did not 
substantiate the veteran's complaints.  Specifically, in 
March 2004, the examiner stated that he saw no objective 
evidence from any significant pathology; and, while there was 
some degeneration, those changes were physiologic changes.  

The Board also recognizes that there are some conflicts in 
the record.  Significantly, the veteran has reported the 
degree of impairment, including functional problems, pain and 
neurologic deficit, is severe.  And, at times, significant 
limitation of motion has been noted.  However, the veteran's 
complaints and the physical findings have not been consistent 
and, as such, are not reliable.  For example, during the more 
recent VA examination in March 2004, the examiner stated that 
he found the veteran's spinal examination a bit 
contradictions and elaborations.  The examiner further stated 
that he saw no objective evidence from any significant spinal 
pathology.  The Board accepts that the veteran has limitation 
of motion and some pain.  However, the more thorough 
examinations have demonstrated that there is no neurologic 
deficit, and her actual functional impairment is not 
significantly reduced.  Rather, as noted by the VA 
examination in September 2000, the Board finds that the 
veteran has resisted motion and, when alternatively tested or 
observed, it is established that she has good remaining 
function.  Consequently, the Board finds that the most 
probative evidence consists of the alternative testing or 
observations of the skilled professionals.  

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's low back disability has been more 
than 20 percent disabling.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b) (1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

As the preponderance of the evidence is against the claim for 
a higher rating for the veteran's low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
VET. APP. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

An evaluation higher than 20 percent for low back pain with 
degenerative disc disease of the lumbar spine is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


